Citation Nr: 0931286	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  00-18 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 26, 1999, 
for the granting of a 30 percent disability evaluation for 
post-inflammatory hypopigmentation of the face, back, chest, 
and abdomen.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member served on active duty from April 1968 to 
March 1970, with service in the Republic of Vietnam, and then 
from September 1979 to September 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from determinations in March 1999, March 2000, and August 
2000 by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In January 2001, the Board remanded this case to the RO so 
that the service member could appear at and provide testimony 
before the undersigned Veterans Law Judge (VLJ).  Said 
hearing was conducted on September 10, 2002.  A transcript of 
that hearing was prepared and has been included in the claims 
folder for review.  

In March 2002, the RO granted entitlement to service 
connection for diabetes mellitus, type 2, as a result of 
exposure to herbicides.  Shortly thereafter, in May 2002, the 
service member asserted a claim of entitlement to service 
connection for peripheral neuropathy as secondary to diabetes 
mellitus.  That claim was referred back to the RO for 
additional development in a Board Decision of November 2002.

As noted, the Board issued a decision in November 2002.  The 
issues adjudicated by the Board were as follows:

1.  Whether the veteran filed a timely 
substantive appeal of a rating decision 
of April 1997, that assigned an effective 
date of March 26, 1990, for a grant of 
service connection for post-inflammatory 
hypopigmentation of the face, back, 
chest, and abdomen and subsequently 
assigned an evaluation of 10 percent 
disabling for that dermatological 
disorder.

2.  Entitlement to an effective date 
earlier than May 26, 1999, for the 
granting of a 30 percent disability 
evaluation for post-inflammatory 
hypopigmentation of the face, back, 
chest, and abdomen.

3.  Entitlement to service connection for 
peripheral neuropathy as a result of 
exposure to herbicides.

The Board denied the service member's claim involving all 
three issues.  The service member was notified of that 
decision and he appealed to the United States Court of 
Appeals for Veterans Claims, hereinafter the Court.

The Court then issued a Memorandum Decision in October 2007.  
The Court found that the Board needed to further discuss its 
reasoning behind its decision involving the issue of whether 
a timely substantive appeal had been filed.  As such, it was 
vacating that portion of the November 2002 Board decision.  
The Court also concluded that the effective date issue was 
inextricably intertwined with the timely substantive appeal 
issue, and as such, that portion of the Board decision was 
also vacated.  The final issue (involving peripheral 
neuropathy) was affirmed by the Court.  Hence, the two 
vacated issues were returned to the Board for further action.

The Board then issued a Decision/Remand in June 2008.  In 
that action, the Board found that the appellant had not 
submitted a timely substantive appeal with respect to a 
rating action issued in April 1997.  Additionally, the Board 
remanded the earlier effective date issue so that additional 
procedural information could be provided to the appellant.  
This last issue has since been returned to the Board for 
appellate review.  

It is noted that the Court, in its Memorandum, had concluded 
that the issue of whether the service member filed a timely 
substantive appeal of a rating decision of April 1997, that 
assigned an effective date of March 26, 1990, for a grant of 
service connection for post-inflammatory hypopigmentation of 
the face, back, chest, and abdomen and subsequently assigned 
an evaluation of 10 percent disabling for that dermatological 
disorder, was inextricably intertwined with the issue 
discussed above.  The Court specifically noted that the 
Board's decision on the substantive appeal issue could have a 
significant impact on the issue now before the Board.  

The Board issued a decision on this timely substantive appeal 
issue in June 2008.  The Board found that the evidence did 
not show that the appellant had submitted a timely 
substantive appeal and thus denied the appellant's claim.  
Since the issue involving whether a timely substantive appeal 
has been decided (and is now final), the Board finds that it 
is not precluded from proceeding in issuing a decision on the 
merits of the issue discussed in the below action.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the appellant of the evidence necessary to 
substantiate, the issue addressed in this decision.

2.  The appellant submitted a claim for an increased 
evaluation for his service-connected skin disorder on May 4, 
2000.  Prior to that date, neither a formal nor an informal 
claim for benefits for an increased evaluation had been 
presented.

3.  Prior to May 26, 1999, it was not factually ascertainable 
that the appellant's skin disability produced demonstrable 
manifestations such that a higher 30 percent disability 
rating could be assigned.


CONCLUSION OF LAW

Entitlement to an effective date earlier than May 26, 1999, 
for assignment of an evaluation of 30 percent for post-
inflammatory hypopigmentation of the face, back, chest, and 
abdomen is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 1991 & Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006) (Mayfield 
III).

VA satisfied its duty to notify by means of numerous letters 
sent to the appellant from the agency of original 
jurisdiction (AOJ) over the course of this appeal.  Moreover, 
the appellant has been provided with VCAA type information in 
the Statement of the Case and the most recent Supplemental 
Statement of the Case (SSOC) that have been issued.  These 
documents have informed the appellant of what evidence was 
required to substantiate the claim for an earlier effective 
date and of his, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a SOC or SSOC can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333- 
34).

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.)

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf. In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The record reflects that the appellant did provide 
testimony before the undersigned Veterans Law Judge (VLJ) in 
September 2002.  However, a review of the transcript that was 
prepared of that hearing indicates that the appellant mainly 
testified about another issue then on appeal.  He did not 
provide specific testimony on the issue now before the Board.  
The appellant was given notice that the VA would help him 
obtain evidence but that it was up to the appellant to inform 
the VA of that evidence.  During the course of this appeal, 
the appellant (and his representatives) have proffered 
documents and statements in support of the appellant's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the issue 
now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

Given the foregoing, the Board finds that the AMC has 
substantially complied with the Board's most recent 
development instructions in the Board's June 2008 
Decision/Remand for the issue discussed in this Decision.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002).  The Board notes that the Court has recently noted 
that "only substantial compliance with the terms of the 
Board's engagement letter would be required, not strict 
compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 
see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  
Therefore, in light of the foregoing, the Board will proceed 
to review and decide the claim based on the evidence that is 
of record consistent with 38 C.F.R. § 3.655 (2008).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The AMC did provide notice of the applicable Dingess 
requirements to the appellant.  This occurred in August 2008.  
Hence, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  Thus, the Board finds that although 
there may have been a VCAA deficiency, the evidence of record 
is sufficient to rebut this presumption of prejudice as the 
record shows that this error was not prejudicial to the 
claimant and the essential fairness of the adjudication 
process in this case was preserved.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.400 (2008).  
The effective date of an increase in disability compensation 
shall be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2) (2008).

A rating decision in August 2000 assigned an evaluation of 30 
percent for post-inflammatory hypopigmentation of the face, 
back, chest, and abdomen effective May 26, 1999, which was 
the date of a medical report by a private physician, C. S. 
T., MD.  The RO found that it was not factually ascertainable 
that an increase in the service member's skin disability 
warranting an evaluation of 30 percent under applicable 
criteria had occurred until Dr. C. S. T.'s findings of May 
26, 1999.

In a statement received on May 4, 2000, the service member 
stated that he would like to "reopen" his claim for service 
connected hypopigmentation and he enclosed with his statement 
reports and records from Dr. C. S. T.  The Board finds that 
the service member's statement of May 4, 2000, constituted a 
claim of entitlement to an evaluation in excess of the 10 
percent rating then in effect, and that May 4, 2000, was the 
date of claim for increase.  See 38 C.F.R. § 3.157(b)(2) 
(2008).

The appellant's service-connected skin disorder has been 
described or classified as post-inflammatory hypopigmentation 
of the face, back, chest, and abdomen.  The Board notes that 
"hypopigmentation" is defined as abnormally diminished 
pigmentation, resulting from decreased melanin production.  
See Dorland's Illustrated Medical Dictionary 809 (28th ed., 
1994).  The Board notes that the service member is an 
African-American male.

A VA outpatient clinic record in July 1987 noted that the 
service member reported having had lightening of the skin of 
the face since 1975 and having later developed splotchy areas 
of lightening on the back and abdomen.

Office records of J. P., MD, a private dermatologist, in June 
1996 noted central facial hypopigmentation at the glabella 
and overlying the infraorbital area and the maxillary sinus, 
bilaterally, in a symmetrical fashion.

At a VA skin examination in March 1997, the service member 
reported the onset of asymptomatic facial pigmentation in 
1975, which later spread from the forehead to the nose and 
cheek areas.  It was not related to his occupation or to 
sunlight, as he worked indoors.  The service member stated 
that he used a hair pomade daily and washed his face 
thoroughly twice a day with a washcloth and Ivory(tm) or Dove(tm) 
soap.  Objective findings included diffuse, hyperpigmented 
non-scaly irregular patches involving the right and left 
aspects of the forehead, the bridge of the nose, temples, and 
both cheek areas and, also, multiple diffuse hypopigmented 
round macules and patches of the chest, back, and abdomen, 
which were also asymptomatic.  The diagnoses were 
hyperpigmentation of the face and pityriasis alba and 
hypopigmentation of the trunk.  With regard to 
hyperpigmentation of the face, the examiner stated that the 
condition represented a post-inflammatory hyperpigmentation 
secondary to either a contact irritant or photo contact 
irritant problem - that is, hair pomade or possibly a photo 
reaction to some type of soap or other topical product.

Because all other pertinent medical evidence shows that the 
service member has hypopigmentation or abnormal lightening of 
the skin of the face rather than hyperpigmentation, the Board 
finds that the references to hyperpigmentation of the face in 
the report of the VA skin examination in March 1997 should 
have been to hypopigmentation.

A rating decision in April 1997 granted entitlement to 
service connection for hypopigmentation of the face, back, 
chest, and abdomen and assigned a disability evaluation of 10 
percent.  Under the provisions of 38 C.F.R. § 4.20, which 
provides that, when a condition which is not listed in the 
rating schedule is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected but the anatomical localization 
and symptomatology are closely analogous, the service 
member's skin condition was rated as analogous to eczema.  At 
the time of the rating decision in April 1997, which assigned 
an evaluation of 10 percent and at the time of the rating 
decision in August 2000, which assigned an evaluation of 30 
percent, 38 C.F.R. § 4.118, Diagnostic Code 7806, pertaining 
to eczema, provided that: eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area warranted a non-compensable (zero percent) 
evaluation; eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area warranted an 
evaluation of 10 percent; and an evaluation of 30 percent 
required eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement.

An office note of Dr. J. P., dated June 1997, reported that 
there had been no significant change in the service member's 
skin condition.

The medical records of and reports by Dr. C. S. T., submitted 
by the service member in May 2000, included office notes 
dated May 26, 1999, and a report dated in July 1999.  The 
treatment note of May 26, 1999, stated that the service 
member had multiple hypopigmented areas "as diagramed 
below".  Diagrams of a face on the treatment note of May 26, 
1999, appear to show extensive areas of hypopigmentation on 
the face and some areas of hypopigmentation on the back, 
chest, abdomen, legs, ankles, and feet.  In July 1999, Dr. C. 
S. T. reported that, on examination on May 26, 1999, and in 
July 1999, the service member's post-inflammatory 
hypopigmentation was productive of severe cosmetic defect on 
the face, neck, chest, back, and, to a lesser extent, the 
extremities.

The Board finds that the first medical evidence of marked 
disfigurement of the service member's skin by reason of post-
inflammatory hypopigmentation, warranting an evaluation of 30 
percent under Diagnostic Code 7806, was at his evaluation by 
Dr. C. S. T. on May 26, 1999, and that it was not factually 
ascertainable prior to May 26, 1999, that an increase in 
disability warranting an evaluation of 30 percent had 
occurred.  As noted above, the effective date of an increase 
in disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if a claim was received within one 
year from such date.  38 C.F.R. § 3.400(o)(2) (2008).  
Because the service member filed a claim for increased 
compensation for his skin disability within one year of the 
date on which it was factually ascertainable that he was 
entitled to an evaluation of 30 percent, the proper effective 
date is May 26, 1999, the date on which he was first 
evaluated by Dr. C. S. T. and found to have extensive areas 
of hypopigmentation of the skin so as to warrant an 
evaluation of 30 percent.  Because it was not factually 
ascertainable prior to May 26, 1999, that the service member 
was entitled to an evaluation of 30 percent for his service 
connected skin disability, there is no basis on which an 
effective date for the 30 percent evaluation may be assigned 
earlier than May 26, 1999.  Hence, entitlement to an earlier 
effective date is not established.  See 38 C.F.R. § 
3.400(o)(2) (2008).


ORDER

Entitlement to an effective date earlier than May 26, 1999, 
for the granting of a 30 percent disability evaluation for 
post-inflammatory hypopigmentation of the face, back, chest, 
and abdomen is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


